Citation Nr: 1444228	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  11-22 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1978 to February 1982.  He had additional reserve service from September 1988 to September 2005, including an activation period under the provisions of 38 C.F.R. § 101(2) from August 16, 2004, to September 8, 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Honolulu, Hawaii, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was remanded for additional development in February 2014.  

The issues of entitlement to service connection for left and right knee disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The Veteran's asthma is shown by clear and unmistakable evidence (CUE) to have existed prior to his period of service beginning August 16, 2004, and is shown by CUE that it was not aggravated during that period of service.


CONCLUSION OF LAW

Asthma was not incurred or aggravated as a result of service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in October 2009.  

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes partial service medical records, VA treatment and examination reports, private treatment reports, and statements and testimony in support of the claims.  The Board notes that the Veteran's service medical records dated before February 2003 are incomplete, and the record shows that VA efforts to obtain them were unsuccessful and those records are found to be unavailable.  In such cases, there is a heightened duty to assist the Veteran in developing evidence that might support his claims, which includes the duty to search for alternative medical records.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  It is significant to note, however, that the Veteran does not contend that he received treatment for asthma or any other respiratory problems during service prior to August 2004.

The development requested on remand in February 2014 as to the service connection for asthma claim has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records as to this issue.  Further attempts to obtain additional evidence would be futile.  Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

When VA provides an examination or obtains a VA opinion it must ensure that the examination or opinion is adequate.  The April 2012 VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate this claim would not cause any prejudice to the appellant.

Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2013); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2013).  The regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  Smith v. Shinseki, 24 Vet. App. 40 (2010).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).  The presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  Crowe v. Brown, 7 Vet. App. 238 (1994).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2013).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  Asthma is not included as a chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking service connection must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example, a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

The pertinent evidence in this case includes service medical records dated in February 2003 noting an examination of the lungs revealed mild diffuse wheezes on inspiration and expiration.  The examiner also noted the Veteran had a history of smoking and provided a diagnosis of rule out chronic obstructive pulmonary disease (COPD).  In an associated report of medical history the Veteran denied having or having ever had asthma or other respiratory problems.  A treatment report dated August 25, 2004, noted the Veteran was a smoker with asthma initially diagnosed a few months earlier based on symptoms of exertional dyspnea.  It was further noted that he had rest symptoms commonly and daily symptoms including cough, wheezing, and chest tightness.  The examiner reported that the Veteran had been placed on albuterol which he used twice per day and a nebulizer which he used 10 to 12 times per day.  It was further noted that he had not had his medications for the past nine days and that he reported he had been awakening with coughing at night.  He had not participated in any road marches or running with his unit.  A pulmonary function test (PFT) finding was consistent with mild obstructive ventilation.  The diagnosis was obstructive lung disease, probably asthma, that was moderate to severe and poorly controlled.

In statements and testimony in support of his claim the Veteran asserted that his asthma was aggravated during his period of service from August 16, 2004, to September 8, 2004.  At his November 2011 hearing before a VA Decision Review Officer he stated that he had reported having slight asthma in August 2004, but that he was first placed on albuterol during that period of service.  At his videoconference hearing in September 2012 he stated that he had been provided a diagnosis of asthma prior to his period of service beginning August 16, 2004, but that he had not been prescribed any medication for the disorder prior to that period of service.  He stated that during treatment in service he had informed the doctors that he believed his asthma had worsened due to his military training.

VA examination in February 2012 included a diagnosis of asthma and noted the date of diagnosis as February 12, 2003.  The examiner found that the disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner stated that although symptoms of asthma (COPD) may have gotten worse from physical training the Veteran had no asthma attacks, and specifically found that asthma (COPD) was not permanently aggravated by military service.  

Based upon the evidence of record, the Board finds that the Veteran's asthma is shown by CUE to have existed prior to his period of service beginning August 16, 2004, and that by CUE it is shown that it was not aggravated during that period of service.  There is no indication of asthma or any respiratory incident during the period of active service from February 1978 to February 1982, nor any indication that asthma was incurred or aggravated as a result of an injury or disease during another period of ACDUTRA or INACDUTRA.  The presumption of soundness is not warranted for the Veteran's period of service beginning August 16, 2004.  The February 2012 VA examiner's opinion is found to be persuasive.  The examiner is shown to have conducted a thorough examination, to have reviewed the pertinent evidence of record, and to have provided adequate rationale for the etiology opinion.  Furthermore, the contemporaneous evidence during that period of service shows that the Veteran stated that he was on medications for asthma, which he had discontinued nine days earlier upon entering active duty.

The Board further finds that the Veteran is competent to provide evidence as to symptoms he experienced during service, but that his statements as to having not been prescribed medication for asthma prior to August 16, 2004, are not credible.  That statement is inconsistent with the contemporaneous treatment report dated August 25, 2004.  In determining whether evidence submitted by a claimant is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006) (VA can consider bias in lay evidence and conflicting statements of the Veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (credibility of lay evidence can be affected and impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Therefore, the Board finds that the claim for entitlement to service connection for asthma must be denied because the evidence clearly and unmistakably shows that asthma existed prior to entry to active duty in August 2004 and was not aggravated during that period of active duty.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  The Board finds that service connection for asthma must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for asthma is denied.


REMAND

Although the Veteran's left and right knee service connection claims were previously remanded in February 2014, based upon information subsequently received from the Veteran, the Board finds that additional development is required prior to appellate review.  A review of the record shows that the Veteran provided authorization in April 2014 for VA assistance in obtaining pertinent private treatment records from the Maui Medical Group and North Shore Orthopedics.  He also provided copies of treatment records from those medical care providers at that time, and there was no specific VA request for any additional treatment records.  

The Board notes that in statements and testimony in support of his claims the Veteran reported having received treatment for left and right knee injuries at the Maui Medical Group in approximately March 2002 and May 2004.  The available evidence, however, does not include records of that specific treatment and does not show that adequate VA efforts have been taken to obtain all relevant treatment records from the Maui Medical Group and North Shore Orthopedics.  It is also significant to note that the available service medical records show that in a February 2003 report of medical history the Veteran stated that he had injured his right knee during training in March 2002.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent medical records from the Maui Medical Group and North Shore Orthopedics, not yet associated with the appellate record, and associate them with the record.  

2.  Obtain a clarifying medical opinion from the February 2012 VA examiner, or another appropriate examiner if that examiner is unavailable, addressing whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a right knee disability as result of an injury during a period of INACDUTRA service in March 2002 or aggravation of any pre-existing left or right knee disability in August 2004.  The examiner must review the record, and must note that review in the report.  All necessary examinations, tests, and studies should be conducted.

3.  Then, readjudicate the claims remaining on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


